Case 1:18-cv-12218-GBD-RWL Document 151 Filed 12/16/20 Page 1 of 8

 

 

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

a xX
MANFRED LAGEMANN, et al:
Plaintiffs, MEMORANDUM DECISION
AND ORDER
-against-
JEREMY SPENCE, et al: : 18 Civ. 12218 (GBD) (RWL)
Defendants. :
eee

GEORGE B. DANIELS, United States District Judge:

Plaintiffs, twenty-two cryptocurrency investors, bring this action against Defendants
Jeremy Spence, Jaime Cruz-Herrera, and John Doe No. 1 a/k/a Blackxantus (“Defendants’’)
alleging that Defendants fraudulently induced them to invest their cryptocurrency and are now
wrongfully withholding their funds. Defendant Cruz-Herrera has defaulted from this case and
the true identity of John Doe No. | remains unknown. Defendant Spence (““Spence’’) proceeds
pro se after the withdrawal of his counsel. Plaintiffs move for summary judgment, under Federal
Rule of Civil Procedure 56, on nine of the eleven causes of action asserted against him in their
Amended Complaint. (Notice of Mot., ECF No. 144.)

Before this Court is Magistrate Judge Robert W. Lehrburger’s May 18, 2020 Report and
Recommendation (the “Report”), recommending that Plaintiffs’ motion for summary judgment
be granted. (Report, ECF No. 149, at 35.) Magistrate Judge Lehrburger advised the parties that
failure to file timely objections to the Report would constitute a waiver of those objections on
appeal. (/d.) No objections have been filed. Having reviewed the Report for clear error and

finding none, this Court ADOPTS the Report in full.

 
Case 1:18-cv-12218-GBD-RWL Document 151 Filed 12/16/20 Page 2 of 8

I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY!

Plaintiffs allege they were contacted by Spence on social media and online discussion
platforms that focused on cryptocurrency investing in December 2017. (Report at 3.) According
to Plaintiffs, Spence represented to Plaintiffs that he operated funds, which aggregated
cryptocurrency investments and employed proprietary trading methods through which investors
would receive profitable returns on their investments. (/d. at 4.) Spence claimed that he ran a
company called Coin Signals (which controlled multiple hedge funds) and was also managing
entry into an Initial Coin Offering known as the “Evermarkets ICO.” (d.) Plaintiffs also claim
that Spence represented that he was a successful cryptocurrency trader and that his strategies could
increase the value of Plaintiffs’ investments. (/d.) Specifically, Spence represented that Plaintiffs
would enjoy high growth potential with little or no risk and promised at least “20x” portfolio
growth in the first year. (/d.)

Relying on Spence’s representations, Plaintiffs transferred $3 million worth of
cryptocurrency to Spence. (/d. 4-5.) The assets contributed by the individual investors were
pooled in common investment trading accounts at several cryptocurrency exchanges. (dd. at 5.)
After receiving the funds, Spence began misrepresenting the value of cryptocurrency accounts.
(/d.) As the funds began to lose value Spence claimed that the losses were due to hacks and market
forces that were out of his control. (/d.) Plaintiffs, growing concerned about the value of their
investments, began withdrawing funds in late 2018. Ud.) After allowing some initial withdrawals
Spence suspended all withdrawals in December 2018. (/d.)

Upon further investigation, Plaintiffs learned multiple facts about Spence and his scheme

that led to the conclusion that Spence had fraudulently induced them to invest. (/d. at 5-6.) Chief

 

' A more complete procedural and factual background is set forth in the Report and is incorporated by
reference herein.

 
Case 1:18-cv-12218-GBD-RWL Document 151 Filed 12/16/20 Page 3 of 8

among these revelations was that Spence did not make his money as a successful trader but instead
had profited from a Ponzi scheme, that he was covering his current fraudulent conduct with
Plaintiffs by providing them with fabricated account statements and balance sheets intended to
hide the fact that the value of Plaintiffs’ holdings was declining, and that Spence was making
unauthorized payments to himself from Plaintiffs’ funds. (/d.) Spence is currently holding
Plaintiffs’ investments and still refusing them access to make withdrawals. (/d. at 6.)

Plaintiffs filed suit on December 26, 2018. (Complaint, ECF No. 1.) Spence, unlike his
co-defendants, filed an Answer on March 22, 2019 in which he, via his attorney, answered the
Complaint by invoking his Fifth Amendment right against self-incrimination. (Report at 7.)
Plaintiffs filed their first Motion for Summary Judgment on April 8, 2019, (ECF No. 66), while
apparently also engaging in settlement negotiations with Spence. (/d. at 8.) After settlement
negotiations broke down, Spence’s attorney withdrew from the case. (/d.) Plaintiffs filed an
Amended Complaint on August 27, 2019 and later filed an Amended Motion for Summary
Judgment. (/d.) The Amended Motion for Summary Judgment was dismissed as moot on January
8, 2020, after Plaintiffs were unable to effectuate service upon Spence. (/d. at 9.) With Spence in
the proverbial wind, Plaintiffs hired a private investigator who was unable to find a valid address
for Spence. (/d.) Resultantly, Magistrate Judge Lehrburger authorized alternative forms of service.
(Id.) Plaintiffs filed their Second Amended Motion for Summary Judgment on February 27, 2020
and Magistrate Judge Lehrburger entered a separate order directing Spence to file any opposition
papers by March 23, 2020, and notifying Spence that if no opposition papers were filed the court
would proceed to decide Plaintiffs’ motion based upon Plaintiffs’ filings. (/d.; See also ECF No.

141.) Spence did not file any opposition papers. (Report at 9.)

 
Case 1:18-cv-12218-GBD-RWL Document 151 Filed 12/16/20 Page 4 of 8

ii. LEGAL STANDARD
A. Reports and Recommendations.

“Although a magistrate may hear dispositive pretrial motions, he may only submit
proposed findings of fact and recommendations for disposition of the matter.” Thomas E. Hoar,
Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990). The district court must review de novo
the portions of a magistrate judge’s report and recommendation to which a party properly objects.
28 U.S.C. § 636(b)(1)(C). However, the district court need not conduct a de novo hearing on the
matter. See United States v. Raddatz, 447 U.S. 667, 675-76 (1980). Instead, it is sufficient that
the district court “arrive at its own, independent conclusion” regarding those portions of the report
to which objections are made. Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985)
(citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.
2006) (citations omitted). Clear error is present when “upon review of the entire record, [the court
is] ‘left with the definite and firm conviction that a mistake has been committed.”” United States
v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted). “A magistrate’s ruling is contrary to
law if it ‘fail[s] to apply or misapplies relevant statutes, case law, or rules of procedure[.]’” Thai
Lao Lignite (Thai.) Co. v. Gov't of Lao People’s Democratic Republic, 924 F. Supp. 2d 508, 512
(S.D.N.Y. 2013) (first alteration in original) (citation omitted).

B. Rule 56 Motion for Summary Judgment.

Summary judgment is appropriate when there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). “An issue of

fact is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for the

 
Case 1:18-cv-12218-GBD-RWL Document 151 Filed 12/16/20 Page 5 of 8

nonmoving party.”” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A fact is material when it “might affect the
outcome of the suit under the governing law.” Gayle, 313 F.3d at 682 (quoting Anderson, 477
U.S. at 248) (internal quotation marks omitted).

The party seeking summary judgment has the burden of demonstrating that no genuine
issue of material fact exists. See Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir.
2002). In turn, to defeat a motion for summary judgment, the opposing party must raise a genuine
issue of material fact. See Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002). To do so, it
“must do more than simply show that there is some metaphysical doubt as to the material facts,”
id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)), and it
“may not rely on conclusory allegations or unsubstantiated speculation,” Fujitsu Ltd v. Fed.
Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (quoting Scotto v. Almenas, 143 F.3d 105, 114
(2d Cir. 1998)) (internal quotation marks omitted). Rather, the opposing party must produce
admissible evidence that supports its pleadings. See First Nat’l Bank of Ariz. v. Cities Serv. Co.,
391 U.S. 253, 289-90 (1968).

C. Pro Se Litigants.

Pro se litigants are afforded “special solicitude . . . particularly where motions for summary
judgment are concerned.” Harris v. Miller, 818 F.3d 49, 57 (2d Cir. 2016) (internal citations and
quotations omitted). Courts read the pleadings, briefs, and opposition papers of pro se litigants
“liberally to raise the strongest arguments that they suggest.” Wiley v. Kirkpatrick, 801 F.3d 51,
62 (2d Cir. 2015) (internal citation and quotations omitted); see also Monterroso y. Sullivan &
Cromwell, LLP, 591 F. Supp. 2d 567, 577 (S.D.N.Y. 2008) (“District courts should read the

pleadings of a pro se plaintiff liberally. . . . These same principles apply to briefs and oppositions

 
Case 1:18-cv-12218-GBD-RWL Document 151 Filed 12/16/20 Page 6 of 8

submitted by pro se litigants.” (internal citations and quotations omitted)). However, “pro se
status does not exempt a party from compliance with relevant rules of procedural and substantive
law.” Triestman v. Federal Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (internal citations
and quotations omitted.)

D. Default on Summary Judgment.

‘When an adverse party does not respond to a motion for summary judgment, “summary
judgment, if appropriate, shall be entered against the adverse party.”” Grier v. City of Mount
Vernon, No. 16 Civ. 5146, 2019 WL 1171760, at *2 (S.D.N.Y. March 13, 2019) (citation omitted).
“In an unopposed motion for summary judgment, plaintiff's recitation of the facts is assumed to
be true.” Wilson v. New Rochelle Police Department, No. 13 Civ. 5997, 2014 WL 2624756, at *1
(S.D.N.Y. June 3, 2014) (citation omitted). However, “[e]ven when a motion for summary
judgment is unopposed, the district court is not relieved of its duty to decide whether the movant
is entitled to judgment as a matter of law.” Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373
F.3d 241, 242 (2d Cir. 2004). A motion may be denied if the movant fails to meet its burden of
demonstrating that no genuine issues of material fact exist, “even if no opposing evidentiary matter
is presented.” Vermont Teddy Bear Co., 373 F.3d at 244. In evaluating whether the movant has
met its burden, the Court “may not rely solely on the statement of undisputed facts contained in
the moving party’s Rule 56.1 statement,” but “must be satisfied that the citation to evidence in the
record supports the assertion.” (/d.)

I. SUMMARY JUDGMENT AGAINST DEFENDANTS IS GRANTED

Given Spence’s failure to file opposition papers, Magistrate Judge Lehrburger
appropriately accepted as true Plaintiffs’ assertions of undisputed facts and — delving into the

factual record before him — correctly concluded that Plaintiffs were entitled to summary judgment.

 
Case 1:18-cv-12218-GBD-RWL Document 151 Filed 12/16/20 Page 7 of 8

Magistrate Judge Lehrburger did not merely rely on the grounds of default, rather he correctly
noted that the question before him was whether the undisputed facts established the causes of
action asserted in Plaintiffs’ Amended Complaint. (Report at 16.) Plaintiffs moved for summary
judgment on nine of their eleven causes of action: (1) Fraudulent Inducement; (2) Breach of
Fiduciary Duty; (3) Fraudulent Misrepresentation; (4) Negligent Misrepresentation; (5)
Rescission; (6) Unjust Enrichment; (7) Conversion; (8) Conspiracy; and (9) Commodity Pool
Fraud. (Report at 6.) Magistrate Judge Lehrburger looked beyond Plaintiffs’ Rule 56.1 statement
and applied the factual record before him to each of the causes of action and correctly concluded
that Plaintiffs were entitled to judgment against Spence on all counts. (Report 16-28.)
Accordingly, this Court adopts Magistrate Judge Lehrburger’s recommendation that summary
judgment be granted.

IV. THE REPORT CORRECTLY AWARDS PLAINTIFFS’ DAMAGES, COSTS,
AND INTEREST AND PROPERLY DENIES ATTORNEYS’ FEES

A. Damages, Attorneys’ Fees, and Costs
Magistrate Judge Lehrburger conducted a comprehensive and careful inquest and
recommended that this Court award damages and costs as specified in the Report. (Report at 29-
31.) As to attorneys’ fees, the Report notes that Plaintiffs have failed to establish a basis, statutory
or otherwise, for fee shifting and properly concludes that Plaintiffs are not entitled to such fees.
(Report at 33-34.) Accordingly, this Court adopts Magistrate Judge Lehrburger’s recommended
judgment to award damages and costs and deny attorneys’ fees for the reasons stated in the Report.
B. Pre-Judgment and Post-Judgment Interest
State law governs the award of pre-judgment interest. Schipani v. McLeod, 541 F.3d 158,
164 (2d Cir. 2008). Magistrate Judge Lehrburger correctly found that under New York law a

prevailing party seeking monetary damages is entitled to pre-judgment interest as a matter of right

 
Case 1:18-cv-12218-GBD-RWL Document 151 Filed 12/16/20 Page 8 of 8

“upon a sum awarded because of a breach of performance of a contract, or because of an act or
omission depriving or otherwise interfering with title to, or possession or enjoyment of, property.”
(Report at 31, N.Y. C.P.L.R. § 5001(a).) Here, in addition to the contractual claims alleged, Spence
has been depriving Plaintiffs of access to their property in the form of investment accounts and
funds. Thus, Plaintiffs are entitled to pre-judgment interest as a matter of right. The Report
accurately concludes that Plaintiffs are entitled to “pre-judgement interest at a rate of 9% per
annum from June 1, 2018 through the date of entry of judgment.” (Report at 33.) Additionally,
Magistrate Judge Lehrburger correctly concluded that an award of post-judgment interest is
mandatory under 28 U.S.C. § 1961. (d.)
Vv. CONCLUSION

Magistrate Judge Lehrburger’s Report, (ECF No. 149), is ADOPTED. Defendant Spence
is ordered to pay Plaintiffs the principal sum of $2,989,200 in damages. The Clerk of the Court is
directed to calculate pre-judgment interest at a rate of 9% per annum from June 1, 2018 to the date

of entry of judgment. Plaintiffs are also awarded costs, but not attorneys’ fees.

Dated: December 16, 2020
New York, New York

SO ORDERED.

Vopegy B. DonviL=

GEPRGEDS: DANIELS
ITEBATATES DISTRICT JUDGE

 

 
